TEMPLE, J.
This is the same case as that already decided on the appeal of Woodward (Krouse v. Woodward, 110 Cal. 638, 42 Pac. 1084). The plaintiff has also appealed from that part of the judgment which denies him relief against Alexander and against the defendant corporation. The judgment is clearly right. By the indorsed assignment he made Woodward the apparent owner of the stock; and, when the court found that Alexander was a purchaser in good faith and for value, plaintiff had lost his case against Alexander. It did not matter that the stock stood on the books in plaintiff’s name. These indorsed certificates do pass from hand to hand, and such is a usual mode of selling stock. The judgment in favor of Alexander is affirmed.
We concur: McFarland, J.; Henshaw, J.